DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-8 and 10 (renumbered as claims 1-9) are allowed.
2.	Independent claims 1 and 8 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	specifying, based on the communication path table, at least one communication device of the plurality of communication devices if communication data to be transmitted to the device whose address is registered in the abnormality table is held in the buffer”.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) (and not simply the above limitations on their own) of claim 1 (same is true for claim 8) are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

Note: Examiner also found a prior art pertinent to applicant’s claimed invention.
Jin (US PG Pub. No. 2004/0028048) – Discloses the ability of an L2 switch to maintain two tables (i.e. “MAC table” and “management table”, please see figure 7 for example). The management table is used for registering host determined to be inaccessible or have crashed (please see paragraph [0008]). The L2 switch determine the host to be inaccessible if after multiple attempts of communication there is no response. The MAC table on the other hand is for registering the host (please see paragraph [0033]). Therefore, when a packet is received at the L2 switch, the destination address (indicated in the packet) is first compared to the “MAC table” and if there is no entry, the address is compared to “the management table” (please see figure 6, steps s354, s357, s363). If the destination address is found in the “management table” (i.e. the host is in error/crashed), then the received packet is deleted. This process of handling incoming packet is different from the claimed invention in that the claim invention calls for the switch to hold the incoming packet in a buffer when abnormality is detected in a remote device while in this prior art the packet is deleted (i.e. step s366).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474